Per curiam.
Vaughn was charged by the investigative panel of the State Bar of Georgia with a violation of Standard 63 of Bar Rule 4-102, in that he failed properly to discharge certain obligations of a client by paying out funds entrusted to him for that purpose.1
He now seeks voluntary discipline by the surrender of his license to practice law. The Special Master recommends such a course, as does the Review Panel.
The petition for voluntary discipline is granted.

License surrendered.


All the Justices concur.

Alan M. Medof, for Vaughn.

 For an earlier appearance of this matter, see In the Matter of Hal W. Vaughn, Jr., 259 Ga. 186 (378 SE2d 126) (1989).